Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 12/03/2020 has been received and claims 1, 3-10, and 17-20 are pending.
Claim Objections
Claims 1, 3-10, and 17-20 are objected to because of the following informalities:  
in line 5 of Claim 1, delete “an” before “air”;
in line 13 of Claim 1, 
delete “an” before “entire” and insert --the--,
delete “air” after “entire”;
in line 6 of Claim 17, delete “an”;
in line 7 of Claim 17, 
insert --air within-- before “the flow path”,
delete “the” before “air leading”;
in line 8 of Claim 17, delete “the” before “air”;
in line 12 of Claim 17, delete “the” before “air”;
in line 15 of Claim 17, 
delete “an” and insert --the--,
delete “air” before “flow”,
insert --of air-- after “path”;
in line 3 of Claim 20, delete “the” before “air”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 17, it is not clear whether there are two separate outlets for the fan (see line 11 – “an outlet of the fan” and in line 14 “the fan further has an outlet”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Yamanaka (5919422), Chen (CN1834542), and Disanayaka (CA2150320).
As to Claims 1, 7, and 10, Miller (‘356) discloses an air purifier (400) comprising:
a case (412) having a first surface (i.e. wall to which 445 is attached), a second surface (i.e. wall where 416 is located) opposing the first surface, and a sidewall (i.e. the wall where 50 and 472 are attached) connecting the first surface (i.e. wall to which 445 is attached) and the second surface (i.e. wall where 416 is located), an air inlet (414, 415) and an air outlet (416), wherein the air outlet (416) is located at the second surface (i.e. wall where 416 is located) and the second surface (i.e. wall where 416 is located) is spaced apart from the first surface (i.e. wall to which 445 is attached) along a direction (see Figure 4);
a fan (420) disposed inside the case (412) and having an inlet (i.e. where 420 arrow is pointing to) to expedite an entry of an air into the case (412) and an outlet (i.e. the side of fan where arrow flows into 427 toward 424) for discharging introduced air towards a fluid control structure (426, 427, 444-447);

a fluid control structure (426, 427, 444-447) disposed inside the case (412) and positioned between the fan (420) and the air outlet (416), the fluid control structure (426, 427, 444-447) including a first duct part (426, portion of 427 located opposite 426) coupled to an outlet of the fan (420) and having an increasing width along the flow path of air (see Figure 4); 
wherein the inlet of the fan (420) has a smaller cross-section area (i.e. at most between 445 and 446) than that of the filter unit (436) of the case (412) (see Figure 4), wherein the outlet of the fan (420) has a smaller cross-section area than that of a flow path of air formed in the fluid control structure (426, 427, 444-447) (see Figure 4).
Miller (‘356) does not appear to specifically teach that the UV light source is an UV light emitting diode (LED), or that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure, nor that a central axis of the outlet of the fan is positioned at one side of a central axis of the case, wherein the central axis of the outlet of the fan and the central axis of the case extend along the direction.
As to the limitation that the UV light source is an UV light emitting diode (LED), it was known in the art before the effective filing date of the claimed invention to provide an ultraviolet light emitting diode as an ultraviolet light source in an air purifier. Yamanaka (‘422) discloses an air purifier (see Figures 10-12) comprising:
	a case (101) having an air inlet (111) and an air outlet (113, 114, 115);
	a fan (106) disposed inside the case (see Figure 10) and adjacent to the air inlet (111) (see Figure 10);

	a fluid control structure (117) disposed inside the case (101) between the fan (106) and the filter unit (104); and
	wherein the outlet of the fan (106) has a smaller cross-sectional area than that of the filter unit (104) of the case (101) (see Figure 10); 
	wherein the fluid control structure (117, 118, 119) comprises a plate-shaped structure having a surface disposed to face the flow path of the air within the case (101) (see Figure 10);
	wherein the filter unit (104) includes a photocatalyst material (see Col. 4 lines 3-5 and 9-10) that reacts to UV light to cause photocatalyst reactions that sterilize the air (see Col. 22 lines 7-15);
	wherein the UV LED unit (105) emits UV light within a wavelength range that can cause photocatalyst reactions in the photocatalyst material such as from 300 nm to 400 nm (see Col. 21 lines 53-60), and is configured to direct the UV light onto the photocatalyst material (see Figure 10, Col. 22 lines 5-6),
	in order to provide UV light so as to purify air (see entire document, particularly Col. 21 lines 47-63, Col. 22 lines 5-28).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an UV LED unit as a known alternate form of the UV light source in the air purifier of Miller in order to provide UV light so as to purify air as shown by Yamanaka.
As to the limitations that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure and that a central axis of the outlet 
a case (1) including an air inlet (2) and an air outlet (4), wherein the case (1) has a first surface (i.e. back wall), a second surface (i.e. front wall) opposing the first surface (i.e. back wall), and a sidewall (i.e. top or bottom wall) connecting the first surface (i.e. back wall) and the second surface (i.e. front wall), wherein the air outlet (4) is located at the second surface (i.e. front wall) (see Figure 1) (see Figure 1);
a fan (16) disposed inside the case (1) and having an inlet (i.e. at opening adjacent 2, 6, 8, 15) to expedite an entry of air into the case (1) and an outlet (i.e. at opening adjacent 15 and 13) for discharging introduced air toward a fluid control structure (15, 9) (see Figure 1);
an ultraviolet (UV) light emitting unit (14) and a filter unit (13) that are arranged inside the case (1) and adjacent to the fan (16) (see Figure 1); and
a pre-filter unit (6, 7, 8) disposed closer to the air inlet (2) than the inlet (i.e. at opening adjacent 2, 6, 8, 15) of the fan (16) to provide filtered air to the filter unit (13),
the fluid control structure (15, 9) disposed inside the case (1) and positioned between the fan (16) and the air outlet (4), the fluid control structure including a first duct part (15) coupled to the outlet (i.e. i.e. at opening adjacent 15 and 13) of the fan (16) and having an increasing width along a flow path of air (see Figure 1); and
wherein the inlet (i.e. at opening adjacent 2, 6, 8, 15) of the fan (16) has a smaller cross-section area than that of the filter unit (13) of the case (1), and wherein the outlet (i.e. at opening 
wherein a central axis of the outlet (i.e. at opening adjacent 15 and 13) of the fan (16) is positioned at one side of a central axis of the case (1), wherein the second surface (i.e. front wall) is spaced apart from the first surface (i.e. back wall) along a direction (see Figure 1),
wherein the filter unit (13) includes a first filter (13) and a second filter (13) arranged in layers (i.e. between the two sets of 14 - see Figure 1), and
wherein the filter unit (13) includes a photocatalyst material that reacts to UV light to cause a photocatalyst reaction to sterilize the air (see English translation, Abstract, Embodiment 1 under Use For Invention section), and
the UV light emitting unit (14) emits UV light within a wavelength range that can cause photocatalytic reactions in the photocatalyst material, and is configured to direct the UV light onto the photocatalyst material (see Figure 1 and English translation - Abstract, Embodiment 1 under Use For Invention section),
in order to purify/clean and sterilize air (see English translation, Abstract, last paragraph of Disclosure located above Description of Drawings).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a smaller cross-section area for the outlet of the fan and a central axis of the outlet of the fan positioned at one side of a central axis of the case in the air purifier of Miller as modified by Yamanaka as a known alternate configuration in order to provide a device for cleaning/purifying/sterilizing air as shown by Chen.
As to the limitation that the central axis of the outlet of the fan and the central axis of the case extend along the direction, it was known in the art before the effective filing date of the 
 a case (1) having a first surface (16/20), a second surface (i.e. where 4 is located) opposing the first surface (16/20), a sidewall (i.e. top wall where 14 is located or bottom wall where 15 is located) connecting the first surface (16/20) and the second surface (i.e. where 4 is located), an air inlet (2) and an air outlet (4), wherein the air outlet (4) is located at the second surface (i.e. where 4 is located) (see Figure 1);
a fan (5) disposed inside the case (1) and having an inlet (i.e. on the side adjacent 6/7) to expedite an entry of air into the case (1) and an outlet (i.e. on the side adjacent 4) (see Figure 1); 
an ultraviolet (UV) light emitting unit (13) and a filter unit (6, 7) that are arranged inside the case (1) and adjacent the fan (5) (see Figure 1);
a fluid control structure (8) disposed inside the case (1);
wherein a central axis of the outlet (i.e. adjacent 4) of the fan (5) is positioned on one side of a central axis (i.e. at/parallel 8) of the case (1) (see Figure 1), wherein the second surface (i.e. where 4 is located) is spaced apart from the first surface (16/20) along a direction, and wherein the central axis of the outlet (i.e. adjacent 4) of the fan (5) and the central axis (i.e. at/parallel 8) of the case (1) extend along the direction (see Figure 1),
in order to purify air (see Abstract).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a configuration where a central axis of the outlet of the fan is positioned on one side of a central axis of the case wherein the second surface is spaced 

As to Claims 3-5, Miller (‘356) discloses that the fluid control structure (426, 427, 446, 452, 454) further comprises: a second duct part (portion of 427 located adjacent outlet of fan 420; 452, 454) extends in a direction away from the sidewall of the case (412) and having a predetermined angle with respect to a longitudinal direction of the case (see Figure 4), wherein the second duct part (i.e. portion of 427 located adjacent outlet of fan 420 and opposite 446) has a predetermined angle of more than 90 degrees with respect to a longitudinal direction of the case (412) (see Figure 4).
As to Claims 8-9, Yamanaka (‘422) discloses that the fluid control structure comprises a plate-shaped structure (125) having a surface disposed to face the flow path of the air within the case (101), wherein the plate-shaped structure has through holes formed on the plate-shaped structure (125) (see Figure 12, Col. 22 line 35 and 39-40). 
 	Thus, Claims 1, 3-5, and 7-10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Miller (‘356), Yamanaka (‘422), Chen (‘542), and Disanayaka (‘320).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Yamanaka (5919422), Chen (CN1834542), and Disanayaka (CA2150320), as applied to claim 1 above, and further in view of Engelhard (8017073).

Neither Miller (‘356) or Yamanaka (‘422) or Chen (‘542) nor Disanayaka (‘320) appears to specifically teach that the UV LED unit is a ultraviolet light source that emits UV light within a wavelength range that can sterilize air by illuminating the air as well as to cause photocatalytic reactions, or that the air purifier comprises a pre-filter unit disposed closer to the air inlet than the inlet of the fan.
It was known in the art before the effective filing date of the claimed invention to provide a ultraviolet light source that emits UV light within a wavelength range that can sterilize air by illuminating the air as well as to cause photocatalytic reactions and a pre-filter disposed closer to an air inlet than an inlet of a fan in an air purifier. Engelhard (‘073) discloses an air purifier (100) (see Figures 1 and 8) comprising:
	a case (102) having an air inlet (101) and an air outlet (104);
	a fan (108) disposed inside the case (see Figures 1 and 8) and adjacent to the air inlet (101) (see Figures 1 and 8);
	an ultraviolet (UV) light unit (122) and a filter unit (116, 118) arranged inside the case and over the fan (108) along a flow path of air,
	wherein the filter unit (116, 118) includes a photocatalyst material that reacts to UV light to cause photocatalyst reactions that sterilize the air (see Col. 4 lines 43-45, Col. 5 line 1 to Col. 6 line 4); and 
	the UV light unit (122) emits UV light within a wavelength range that can directly sterilize air by illuminating the air and that can cause photocatalyst reactions in the photocatalyst 
	a fluid control structure (110, 114) disposed inside the case between the fan (108) and the filter unit (116, 118); 
	wherein the fluid control structure (110, 114) controls an air flow along the flow path of air between an outlet of the fan (108) and the filter unit (116, 118); and
	a pre-filter unit (106) disposed closer to the air inlet than the inlet of the fan (108) (see Figures 1 and 8),
	in order to reduce relatively larger particulates and other air contaminants prior to reaching internal chamber(s) of the air purifier and to provide disinfection/anti-bacterial/germicidal as well as photocatalytic effects (see Col. 3 lines 39-41, Col. 4 lines 60-63, Col. 5 lines 35-66).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a UV light source that emits UV light within a wavelength range that can sterilize air by illuminating the air in the air purifier of Miller as modified by Yamanaka, Chen, and Disanayaka as a known alternate UV light source and configuration in order to provide an optimized air purification as shown by Engelhard.
	Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Miller (‘356), Yamanaka (‘422), Chen (‘542), Disanayaka (‘320), and Engelhard (‘073).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Chen (CN1834542) and Disanayaka (CA2150320).

a case (412) having a first surface (i.e. wall to which 445 is attached), a second surface (i.e. wall where 416 is located) opposing the first surface, and a sidewall (i.e. the wall where 50 and 472 are attached) connecting the first surface and the second surface, an air inlet (414, 415) and an air outlet (416), wherein the air inlet (415) is located in the sidewall (i.e. the wall where 50 and 472 are attached) and the air outlet (416) is located in the second surface (i.e. wall where 416 is located);
a fan (420) disposed inside the case (412) and adjacent to the air inlet (414, 415);
a filter unit (436) arranged inside the case (412) and adjacent the fan (420) along a flow path of air (see Figure 4), the filter unit (436) located in the flow path of the air leading to the air outlet (416); 
an ultraviolet (UV) unit (424) inside the case (412) to direct UV light toward the flow path of the air to sterilize the air flow; and 
a fluid control structure (426, 427, 444-447) disposed inside the case (412) and positioned between the fan (420) and the air outlet (416) , the fluid control structure (426, 427, 444-447) including a first duct part (426, 427) coupled to an outlet of the fan (420) and having an increasing width along the flow path of air (see Figure 4), 
wherein the inlet of the fan (420) has a smaller cross-section area (i.e. at most between 445 and 446) than that of the filter unit (436) of the case (412) (see Figure 4), wherein the outlet of the fan (420) has a smaller cross-section area than that of an air flow path formed at least partially in the fluid control structure (426, 427, 444-447) (see Figure 4). 
	Miller (‘356) does not appear to specifically teach that the outlet of the fan has a smaller cross-section area than that of the entire flow path of air formed in the fluid control structure, or 
It was known in the art before the effective filing date of the claimed invention to provide an outlet of a fan that has a smaller cross-section area than that of a flow path of air within a fluid control structure of an air purifier where a central axis of the outlet of the fan is positioned at one side of a central axis of a case for the air purifier. Chen (‘542) discloses an air purifier (see Figure 1) comprising:
a case (1) including an air inlet (2) and an air outlet (4), wherein the case (1) has a first surface and a second surface opposing the first surface and spaced apart from the first surface along a direction (see Figure 1);
a fan (16) disposed inside the case (1) and adjacent to the air inlet (2);
a filter unit (13) arranged inside the case (1) and adjacent to the fan (16) along a flow path of air (i.e. from 15 to 4, the filter unit (13) configured to filter the air in the flow path of air leading to the air outlet (4);
an ultraviolet (UV) unit (14) inside the case (1) to direct UV light toward the flow path of air (see Figure 1); and
a fluid control structure (15, 9) disposed inside the case (1) and positioned between the fan (16) and the air outlet (4);
wherein the fan (16) has an inlet (i.e. at opening adjacent 2, 6, 8, 15) having a smaller cross-section area than that of the filter unit (13) of the case (1), and wherein an outlet (i.e. at opening adjacent 15 and 13) of the fan (16) has a smaller cross-section area than that of the entire flow path of air (i.e. from 15 to 4) formed in the fluid control structure (15, 9) (see Figure 1), 

wherein the filter unit (13) includes a first filter (13) and a second filter (13) arranged in layers (i.e. between the two sets of 14 - see Figure 1), and
wherein the filter unit (13) includes a photocatalyst material that reacts to UV light to cause a photocatalyst reaction to sterilize the air (see English translation, Embodiment 1 under Use For Invention section),
in order to purify/clean and sterilize air (see English translation, Abstract, last paragraph of Disclosure located above Description of Drawings).
 It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a smaller cross-section area for the outlet of the fan in the air purifier of Miller as a known configuration in order to provide a device for cleaning/purifying/sterilizing air as shown by Chen.
	Thus, Claims 17-20 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Miller (‘356) and Chen (‘542).

In the event that Chen is deemed to inadequately disclose the limitation of claim 18, the following rejection will apply.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (20060177356) in view of Chen (CN1834542) as applied to claim 17 above, and further in view of Engelhard (8017073).

Miller (‘356) does not appear to specifically teach that the filter unit includes a first filter and a second filter arranged in layers.
It was known in the art before the effective filing date of the claimed invention to provide a filter unit which includes a first filter and a second filter arranged in layers in an air purifier. Engelhard (‘073) discloses an air purifier (100) (see Figures 1 and 8) comprising:
	a case (102) having an air inlet (101) and an air outlet (104);
	a fan (108) disposed inside the case (see Figures 1 and 8) and adjacent to the air inlet (101) (see Figures 1 and 8);
	an ultraviolet (UV) light unit (122) and a filter unit (116, 118) arranged inside the case and over the fan (108) along a flow path of air,
	wherein the filter unit (116, 118) includes a first filter (116) and a second filter (118) arranged in layers (see Figures 1 and 8); and 
	the UV light unit (122) emits UV light within a wavelength range that can directly sterilize air by illuminating the air and that can cause photocatalyst reactions in the photocatalyst material (see Col. 4 line 51 to Col. 6 line 4, particularly Col. 4 lines 60-63, and Col. 8 lines 27-35 and 39-45); 
	a fluid control structure (110, 114) disposed inside the case between the fan (108) and the filter unit (116, 118); 
	wherein the fluid control structure (110, 114) controls an air flow along the flow path of air between an outlet of the fan (108) and the filter unit (116, 118); and

	in order to provide a plurality of functionality for the filter within an air purifier for the fluid being treated and flowing through the purifier (see entire document, particularly Col. 3 lines 60-67).
	It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a first filter ad a second filter arranged in layers in the filter unit of the air purifier of Miller as a known alternate configuration in order to provide a plurality of functionality as sterilization/disinfection/decontamination as well as another filter function for the fluid being treated and flowing through the purifier as shown by Engelhard.
	Thus, Claim 18 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Miller (‘356), Chen (‘542), and Engelhard (‘073).

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 17-20 have been considered but are moot because the new ground of rejection based on a new and different combination of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799